84330: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17354: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84330


Short Caption:VALLEY HEALTH SYS., L.L.C. VS. DIST. CT. (BELLAVANCE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813078Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:SilverCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Justice Hardesty for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


PetitionerGreenberg Traurig, LLPTamara Beatty Peterson
							(Peterson Baker, PLLC)
						


PetitionerTak-Ying SheffieldTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Michael R. Hogue
							(Greenberg Traurig, LLP/Las Vegas)
						


PetitionerUHS of Delaware, Inc.D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Howard J. Russell
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


PetitionerValley Health System, LLCJohn H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Joseph Garin
							(Lipson Neilson P.C.)
						Michael R. Hogue
							(Greenberg Traurig, LLP/Las Vegas)
						Adam A. Schneider
							(John H. Cotton & Associates, Ltd.)
						


Real Party in InterestJoseph BellavanceSean K. Claggett
							(Claggett & Sykes Law Firm)
						David O. Creasy
							(The Gage Law Firm, PLLC)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Ivy R. Gage
							(The Gage Law Firm, PLLC)
						


Real Party in InterestRaymond BellavanceSean K. Claggett
							(Claggett & Sykes Law Firm)
						David O. Creasy
							(The Gage Law Firm, PLLC)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Ivy R. Gage
							(The Gage Law Firm, PLLC)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						


Real Party in InterestRobin BellavanceSean K. Claggett
							(Claggett & Sykes Law Firm)
						David O. Creasy
							(The Gage Law Firm, PLLC)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Ivy R. Gage
							(The Gage Law Firm, PLLC)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/04/2022Filing FeeFiling fee paid. E-Payment $250.00 from Tami D. Cowden. (SC)


03/04/2022Petition/WritFiled Joint Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-06944




03/04/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges. (SC)


03/04/2022MotionFiled Emergency Motion filed Under NRAP 27(e) for Temporary Stay of Sanctions Hearing Pending Petition for Extraordinary Writ Relief. (SC)22-06945




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-06946




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-06947




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-06948




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-06949




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-06952




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-06953




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-06954




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)22-06955




03/04/2022AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)22-06956




03/04/2022MotionFiled Petitioner's (Valley Health System, LLC) Exhibits to Emergency Motion in Support of Temporary Stay of Sanctions Hearing Pending Petition for Extraordinary Writ Relief. (SC)22-07004




03/07/2022Order/ProceduralFiled Order Granting Petition in Part; Directing Written Order, Supplement, and Answer; and Granting Temporary Stay.  We grant the petition in part and direct the clerk of this court to issue a writ of mandamus instructing the district court to vacate its order denying Farchione pro hac vice admission and to grant the motion instead.  We ask respondent Judge Nadia Krall to enter a written order reflecting her ruling, findings, and reasoning forthwith, and petitioners shall have until 4 p.m. on Wednesday, March 9, 2022, to file and serve a supplemental appendix including a file-stamped copy of the district court's written order.  Petitioners shall have 5 days from the date when the district court's written order is entered to file and serve a supplement to the petition addressing that order.  Real parties in interest, on behalf of respondents, shall have 14 days from the date when petitioners' supplement to the petition is served within which to file and serve an answer, including authorities, against issuance of the requested writ.  Petitioners shall have 10 days from service of the answer to file and serve any reply.  we temporarily stay the underlying district court sanctions proceedings, only, including hearings, discovery, and any orders related to the attorney-client/work-product privileges ruling, pending our receipt and consideration of any opposition to the stay motion and further order of this court.  Any opposition to the stay motion is due by March 11, 2022.  No extensions of time will be granted in this matter absent extraordinary and compelling circumstances demonstrated by written motion.  Upon completion of briefing, this court will expedite its consideration of this matter to the extent its docket allows.  (SC)22-07118




03/07/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Attorney Tami D. Cowden for service upon Judge Nadia Krall. (SC)22-07122




03/09/2022AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus and Writ of Prohibition. Vol. 1 ( PETITIONER CALLED RE-FILING PAGES WERE INCORRECT) (SC)


03/09/2022AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus and Writ of Prohibition. Vol. 2 ( PETITIONER CALLED RE-FILING PAGES WERE INCORRECT) (SC)


03/09/2022AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus and Writ of Prohibition. Vol. 1 (SC)22-07587




03/09/2022AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus and Writ of Prohibition. Vol. 2 (SC)22-07588




03/11/2022MotionFiled Motion UHS of Delaware, Inc.'s Motion to Join in Joint Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-07827




03/11/2022Notice/IncomingFiled Notice NRAP 26.1 Disclosure. (SC)22-07829




03/11/2022MotionFiled Real Parties in Interest Opposition to Emergency Motion Filed Under NRAP 27(e) for Temporary Stay of Sanctions Hearing Pending Petition for Extraordinary Writ Relief. (SC)22-07941




03/14/2022Notice/IncomingFiled Petitioners' Proof of Service Acceptance of Service. (SC)22-08035




03/14/2022BriefFiled Petitioners' Joint Supplemental Brief in Support of Joint Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-08089




03/15/2022MotionFiled Petitioners' Reply to Response Reply in Support of Emergency Motion filed Under NRAP 27(e) for Temporary Stay of Sanctions Hearing Pending Petition for Extraordinary Writ Relief. (SC)22-08254




03/17/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Nadia Krall on March 11, 2022. (SC)22-08549




03/18/2022Order/ProceduralFiled Order Granting Motion to Join Petition. UHS of Delaware, Inc., has moved for leave to join in this matter as petitioner. Having considered the UHS of Delaware's motion, we grant it.  The clerk of this court shall add UHS of Delaware and Sheffield as petitioners in this writ proceeding. (SC)22-08641




03/18/2022MotionFiled Real Parties in Interest Opposition to UHS of Delaware, Inc's Motion to Join in Joint Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-08657




03/28/2022AppendixFiled Real Parties in Interests' Appendix. Vol. 1. (SC)22-09568




03/28/2022AppendixFiled Real Parties in Interests' Appendix. Vol. 2. (SC)22-09570




03/28/2022AppendixFiled Real Parties in Interests' Appendix. Vol. 3. (SC)22-09572




03/28/2022AppendixFiled Real Parties in Interests' Appendix. Vol. 4. (SC)22-09574




03/28/2022AppendixFiled Real Parties in Interests' Appendix. Vol. 5. (SC)22-09576




03/28/2022Notice/IncomingFiled Real Parties in Interests' Proof of Service for Appendix Volumes 1 through 5. (SC)22-09577




03/28/2022MotionFiled Real Parties in Interests' Motion for Leave to File Under Seal Appendix Volume 6. (SC)22-09581




03/28/2022MotionFiled Real Parties in Interests' Motion to Exceed Word Limit for Answer to Joint Petition for Writ of Mandamus and Writ of Prohibition and Extension of Time to File Answer. (First Request)(SC)22-09585




03/29/2022Notice/IncomingFiled Real Parties in Interests' Proof of Service for Sealed Appendix. Volume 6 (Nos. 791-815)(SC)22-09671




03/30/2022Petition/WritFiled Answer to Joint Petition for Writ of Mandamus and/or Prohibition.  (SC)22-09968




03/31/2022Order/ProceduralFiled Order Granting Motions.  The answer thus was timely filed and served on March 30, 2022, and any reply from petitioners is due by April 11, 2022.  We grant the motion to file part of the appendix under seal.  Once received, the clerk of this court shall file under seal real parties in interest's appendix volume 6 of 6.22-09989




03/31/2022AppendixFiled Filed (SEALED) Real Parties in Interests' Appendix. Vol. 6. (SC)


04/04/2022Notice/IncomingFiled Real Parties in Interests' Notice of Appearance for David P. Snyder. (SC)22-10357




04/11/2022BriefFiled Petitioners' Joint Reply in Support of Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-11453




04/11/2022AppendixFiled Petitioners' Second Supplemental Appendix to Joint Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-11454




06/01/2022Order/DispositionalFiled Order Granting Petition. "We grant the petition". The Clerk of this court shall issue a writ of mandamus instructing the district court to vacate its "Order Granting in Part and Denying in Part Defendant[s'] Motion for Clarification and Reconsideration of the Scope of the February 8th Evidentiary Hearing" and its "Order Denying Non-Party Greenberg Traurig, LLP's Motion to Quash Subpoenas." We further direct the district court to request that the chief judge reassign this matter to a different department. Finally, consistent with this decision, we lift the temporary stay entered by this court on March 7, 2022. JH/EC/KP. (SC)22-17354




06/01/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Tami D. Cowden for service upon Judge Nadia Krall. (SC)22-17370




06/09/2022Notice/IncomingFiled Petitioners' Proof of Service. (SC)22-18378




06/13/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Nadia Krall on June 8, 2022. (SC)22-18662




06/27/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-20181




06/27/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View